In re Battenberg, Thomas F., Sr.; — Defendants); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “A”, No. 309-192; to the Court of Appeal, Fourth Circuit, No. 90KW-0732.
Granted in part; denied in part. The transcript of relator’s guilty plea colloquy on October 31, 1985, shows that relator entered a guilty plea to simple possession of heroin in violation of La.R.S. 40:966(C)(1), as indicated by the amended grand jury indictment and the plea of guilty form executed by relator. To the extent that the minutes for October 31, 1985, and relator’s prison master in the Department of Corrections reflect that relator was convicted of simple possession of cocaine in violation of La.R.S. 40:967(C), they are ordered corrected. In all other respects, the application is denied.